Title: From George Washington to Lafayette, 10 June 1792
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Sir,
Philadelphia June 10th 1792

In the revolution of a great Nation we must not be surprized at the Vicissitudes to which individuals are liable; and the changes which they experience will always be in proportion to the weight of their public character; I was therefore not surprised, my dear Sir, at receiving your letter dated at Metz which you had the goodness to write me on the 22d of January. That personal ease & private enjoyment is not your primary object I well know, and until peace & tranquility are restored to your Country upon permanent & hononorable grounds I was fully persuaded, in my

own mind, that you could not be permitted long to enjoy that domestic retirement into which you had fondly entered.
Since the commencement of your revolution our attention has been drawn, with no small anxiety, almost to France alone; but at this moment Europe in general seems pregnant with great events, and to whatever nation we turn our eyes there appears to be more or less cause to beleive, that an important change will take place at no very distant period. Those philanthropic spirits who regard the happiness of mankind are now watching the progress of things with the greatest solicitude, and consider the event of the present crisis as fixing the fate of man. How great! How important, therefore, is the part which the actors in this momentous scene have to perform! Not only the fate of millions of the present day depends upon them, but the happiness of posterity is involved in their decisions.
You who are on the spot cannot, I presume, determine when or where these great beginnings will terminate, and for us, at this distance, to pretend to give an opinion to that effect would at least be deemed presumptious. We are however anxious that the horrors of war may be avoided, if possible, and the rights of man, so well understood & so permanently fixed, as while despotic oppression is avoided on the one hand, licentiousness may not be substituted for liberty or confusion take place of order, on the other. The just medium cannot be expected to be found in a moment, the first vibrations always go to the extremes, and cool reason, which can alone establish a permanent & equal government, is as little to be expected in the tumults of popular commotions, as an attention to the liberties of the people is to be found in the dark Divan of a despotic tyrant.
I assure you, my dear Sir, I have not been a little anxious for your personal safety, and I have yet no grounds for removing that anxiety; but I have the consolation of beleiving that if you should fall it will be in defence of that cause which your heart tells you is just. And to the care of that Providence, whose interposition & protection we have so often experienced, do I chearfully commit you & your Nation, trusting that he will bring order out of confusion, and finally place things upon the ground on which they ought to stand.
The affairs of the United States still go on in a prosperous train. We encrease daily in numbers & riches, and the people are

blessed with the enjoyment of those rights which can alone give security and happiness to a nation. The war with the Indians on our western frontier will, I hope, be terminated in the course of the present season without further effusion of blood; but, in case the measures taken to promote a pacification should fail, such steps are pursued as must, I think, render the issue by the sword very unfavorable to them.
Soon after the rising of Congress I made a journey to Mount Vernon, from whence I returned but a few days ago, and expect (if nothing of a public nature should occur to detain me here) to go there again some time next month with Mrs Washington and her two little grand children, where we shall continue ’till near the next meeting of Congress.
Your friends in this Country are interested in your welfare & frequently enquire about you with an anxiety that bespeaks a warm affection. I am afraid my Nephew George, your old aid, will never have his health perfectly re-established, he has lately been attacked with the alarming symptom of spitting large quantities of blood, and the Physicians give no hopes of a restoration unless it can be effected by a change of air, and a total dereliction of business (to which he is too anxiously attentive he will, if he should be taken from his family & friends, leave three fine child:—viz.—two Sons & a daughter—the eldest of the boys he has given the name of Fayette to and a fine looking child he is). Hamilton, Knox, Jay & Jefferson are well & remember you with affection—Mrs Washington desires to be presented to you in terms of friendship & warm regard, to which I add my most affectionate wishes & sincere prayers for your health & happiness—and request you to make the same acceptable to Madm. lafayette & your children. I am—&ca &ca

G.W.

